           Case 3:20-cv-05840-CRB Document 29 Filed 10/27/20 Page 1 of 2


1    CNA COVERAGE LITIGATION GROUP
     ROBERT C. CHRISTENSEN (SBN 151296)
2    Email: robert.christensen@cna.com
     555 12th Street, Suite 600
3    Oakland, CA 94607
4    Telephone: 510.645.2306
     Facsimile:     510.645.2323
5
     Attorneys for Defendant
6    NATIONAL FIRE INSURANCE COMPANY OF HARTFORD
7
8                                 UNITED STATES DISTRICT COURT
9                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
                                                      )
     HURRICANE ELECTRIC, INC.,                            Case No. 3:20-cv-05840-CRB
11                                                    )
                                                      )   (Related to 3:20-CV-3813-CRB)
12                          Plaintiff,                )
     vs.                                              )
13                                                    )   DECLARATION OF COREY RIDER IN
     NATIONAL FIRE INSURANCE COMPANY                  )   SUPPORT OF NATIONAL FIRE
14   OF HARTFORD,                                         INSURANCE COMPANY OF
                                                      )
15                                                    )   HARTFORD’S OPPOSITION TO MOTION
                        Defendants.                   )   FOR PARTIAL SUMMARY JUDGMENT
16   ________________________________________
                                                          [Filed concurrently with Opposition; Request for
17                                                        Judicial Notice and Objections to Evidence]
18                                                        Date:        November 13, 2020
19                                                        Time:        10:00 a.m.
                                                          Courtroom: 6, 17th Floor –
20                                                                 The Honorable Charles R. Breyer

21
            I, Corey Rider, declare as follows:
22
            1.     I am a vice-president and commercial underwriting officer for the CNA service
23
     mark underwriting companies, including National Fire Insurance Company of Hartford (“NFIC”).
24
            2.     I am authorized to make this declaration for and on behalf of NFIC.
25
            3.     I have personal knowledge of the facts set forth herein, some of which have been
26
     ascertained my review of the business records generated and maintained by NFIC in the ordinary
27
     course of business. As vice-president and commercial underwriting officer I am familiar with the
28

     ___________________________________________________________________________________________
                                                   -1-
                  Dec. in Support of Opposition to Motion for Partial Summary Judgment
Case 3:20-cv-05840-CRB Document 29 Filed 10/27/20 Page 2 of 2
